Case: 14-40916       Document: 00513153070         Page: 1     Date Filed: 08/13/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                     No. 14-40916
                                   Summary Calendar
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                                                                 FILED
                                                                           August 13, 2015
UNITED STATES OF AMERICA,
                                                                            Lyle W. Cayce
                                                                                 Clerk
                                                  Plaintiff - Appellee

v.

MARTA GONZALEZ-LOPEZ, also known as Martha Gonzalez-Lopez, also
known as Maricela R. Lopez, also known as Maricela Recendez Lopez,

                                                  Defendant - Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                            USDC No. 5:13-CR-1290-1


Before BARKSDALE, DENNIS, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       Marta Gonzalez-Lopez pleaded guilty to:                 attempted reentry after
deportation, in violation of 8 U.S.C. § 1326; false representation to be a citizen
of the United States, in violation of 18 U.S.C. § 911; and making a false
statement to a federal agency and agent, in violation of 18 U.S.C. § 1001. She
was sentenced, inter alia, to 57 months’ imprisonment. In calculating that



       * Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5th Cir.
R. 47.5.4.
    Case: 14-40916     Document: 00513153070      Page: 2    Date Filed: 08/13/2015


                                  No. 14-40916

sentence, the court increased Gonzalez’ advisory Sentencing Guideline offense
level by 16, pursuant to Guideline § 2L1.2(b)(1)(A)(i) (pre-deportation
conviction for certain drug-trafficking offenses). The enhancement was based
on Gonzalez’ 2010 Texas conviction for possession, with intent to deliver, 400
grams or more of cocaine, in violation of Texas Health & Safety Code
§ 481.112(a).
      Although post-Booker, the Guidelines are advisory only, and a properly
preserved objection to an ultimate sentence is reviewed for reasonableness
under an abuse-of-discretion standard, the district court must still properly
calculate the advisory Guidelines-sentencing range for use in deciding on the
sentence to impose. Gall v. United States, 552 U.S. 38, 51 (2007). In that
respect, for issues preserved in district court, its application of the Guidelines
is reviewed de novo; its factual findings, only for clear error. E.g., United States
v. Cisneros-Gutierrez, 517 F.3d 751, 764 (5th Cir. 2008).
      On two bases, Gonzalez contends her 2010 conviction was not a drug-
trafficking offense: the conviction could have been imposed for administration
of a controlled substance (she concedes this issue is foreclosed and raises it only
to preserve it for possible further review); and delivery under § 481.112(a)
encompasses unremunerated transfers (as she concedes, this issue is subject
only to plain-error review). Our precedent, however, forecloses both issues.
See United States v. Martinez-Lugo, 782 F.3d 198, 204-05 (5th Cir. 2015),
petition for cert. docketed (23 June 2015) (No. 14-10355); United States v.
Rodriguez-Bernal, 783 F.3d 1002, 1008 (5th Cir.), petition for cert. docketed (2
July 2015) (No. 15-5047); United States v. Teran Salas, 767 F.3d 453, 460-62
(5th Cir. 2014), cert denied, 135 S. Ct. 1892 (2015).
      AFFIRMED.




                                         2